Name: Decision of The EEA Joint Committee No 2/96 of 26 January 1996 amending Annex IX (Financial services) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  free movement of capital;  insurance;  financial institutions and credit
 Date Published: 1996-04-11

 11.4.1996 EN Official Journal of the European Communities L 90/39 DECISION OF THE EEA JOINT COMMITTEE No 2/96 of 26 January 1996 amending Annex IX (Financial services) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex IX to the Agreement was last amended by Decision of the EEA Joint Committee No 24/95 (1); Whereas European Parliament and Council Directive 95/26/EC of 29 June 1995 amending Directives 77/780/EEC and 89/646/EEC in the field of credit institutions, Directives 73/239/EEC and 92/49/EEC in the field of non-life insurance, Directives 79/267/EEC and 92/96/EEC in the field of life assurances, Directive 93/22/EEC in the field of investment firms and Directive 85/61 I/EEC in the field of undertakings for collective investment in transferable securities (Ucits), with a view to reinforcing prudential supervision (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 15 (Council Directive 77/780/EEC) in Annex IX to the Agreement:  395 L 0026: European Parliament and Council Directive 95/26/EC of 29 June 1995 (OJ No L 168, 18. 7. 1995, p. 7). Article 2 The following indent shall be added in point 16 (Council Directive 89/646/EEC) in Annex IX to the Agreement: , as amended by:  395 L 0026: European Parliament and Council Directive 95/26/EC of 29 June 1995 (OJ No L 168, 18. 7. 1995, p. 7). Article 3 The following indent shall be added in point 2 (Council Directive 73/329/EEC) in Annex IX to the Agreement:  395 L 0026: European Parliament and Council Directive 95/26/EC of 29 June 1995 (OJ No L 168, 18. 7. 1995, p. 7). Article 4 The following indent shall be added in point 7a (Council Directive 92/49/EEC) in Annex IX to the Agreement:  395 L 0026: European Parliament and Council Directive 95/26/EC of 29 June 1995 (OJ No L 168, 18. 7. 1995, p. 7). Article 5 The following indent shall be added in point 11 (Council Directive 79/267/EEC and Council Directive 92/96/EEC) in Annex IX to the Agreement:  395 L 0026: European Parliament and Council Directive 95/26/EC of 29 June 1995 (OJ No L 168, 18. 7. 1995, p. 7). Article 6 The following indent shall be added in point 30b (Council Directive 93/22/EEC) in Annex IX to the Agreement: , as amended by:  395 L 0026: European Parliament and Council Directive 95/26/EC of 29 June 1995 (OJ No L 168, 18. 7. 1995, p. 7). Article 7 The following indent shall be added in point 30 (Council Directive 85/611/EEC) in Annex IX to the Agreement:  395 L 0026: European Parliament and Council Directive 95/26/EC of 29 June 1995 (OJ No L 168, 18. 7. 1995, p. 7). Article 8 The texts of European Parliament and Council Directive 95/26/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 9 This Decision shall enter into force on 1 February 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Jointe Committe. Article 10 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 January 1996. For the EEA Joint Committee The President FranÃ §oise GAUDENZI-AUBIER (1) OJ No L 224, 21. 9. 1995, p. 34. (2) OJ No L 168, 18. 7. 1995, p. 7.